Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 
2.	In virtue of this communication, claims 1-30 are currently pending in this Office Action.

Response to Arguments
3.	Applicant presented the arguments for the amended claim limitation. However, the amended claim limitation is considered obvious by the rationales found in the newly cited prior art.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-12 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. Pub. No.: US 2020/0037247 A1 in view of Anderson et al. Pub. No.: US 2012/0275366 A1 and Nagaraja et al. Pub. No.: US 2018/0255607 A1. 

Claim 1
Liao discloses a method (fig. 7-8 & 10) of wireless communication performed by a first device (UE 704-1 in fig. 7 and base station 702 in fig. 2), comprising: 

    PNG
    media_image1.png
    530
    762
    media_image1.png
    Greyscale

operating in a connected-mode discontinuous reception (C-DRX) mode (as depicted in fig. 7 above, DRX Cycle 7201-N means that the base station 702 and UE 704-1 are operating in connected C-DRX mode); 
monitoring for a wake up signal (WUS) every C-DRX cycle (WUS 710-1 would be monitored by UE 704-1); and
wake up signal (WUS) monitoring ( if UE 704-1 fails to detect the wake-up signal 710-1, the UE does not monitor in par. 0058), before or at a beginning of a first DRX ON duration (the base station 702 transmits a wake up signal 710-1 to notify the UE 704-1 prior to the DRX cycle 720-1 in par. 0057; see par. 0059 for the wake up signal to be located prior to the ON duration of DRX), for a specified period of time, for a number of cycles, or until a message is received instructing resumption of monitoring (par. 0059, configuration for wake up signal applied to short DRX cycle only; par. 0060, a wake up signal addressed to a particular UE; par. 0061, wake up signal may be a sequence-based signal; and thus, par. 0059-0061 meets the claim condition for a specified period time, for a number of cycles and a message).
Although Liao does not disclose: “suspending wake up signal monitoring, before or at a beginning of a first DRX ON duration, for a specified period of time, for a number of cycles, or until a message is received; receiving data during suspension of wake up signal monitoring; and resuming wake up signal monitoring, before or at a beginning of a subsequent DRX ON duration, after the specified period of time, the number of cycles, or after the message is received instructing resumption of monitoring”, the claim limitations are considered obvious by the following rationales.


    PNG
    media_image2.png
    388
    803
    media_image2.png
    Greyscale

Firstly, the claim limitations “suspending wake up signal monitoring, before or at a beginning of a first DRX ON duration, for a specified period of time, for a number of cycles, or until a message is received” are considered obvious and the obviousness are addressed in the two scenarios by the rationales found in Anderson. In the first scenario, Liao initially discloses WUS before a first DRX On duration (WUS 710-1 in fig. 7). In particular, Anderson teaches delaying, as to suspending, WUS for M sub-frames, i.e., a specified period of time (fig. 5 & 6C). Accordingly, one of ordinary skill in the art would have combined Liao and Anderson to obtain “suspending wake up signal monitoring, before or at a beginning of a first DRX ON duration, for a specified period of time, for a number of cycles, or until a message is received”. In the second scenario, Liao explains that UE would not monitor, as to suspend, On Duration within a DRX cycle (722-1 in DRX Cycle 720-1 and par. 0058). In particular, Anderson teaches WUS located at the beginning of a first DRX ON duration (K-1 at the beginning of DRC cycle in fig. 6C). Accordingly, one of ordinary skill in the art would have combined Liao and Anderson to obtain “suspend On Duration of a first DRX ON duration including WUS at the beginning of DRX ON duration”. See MPEP 2143, KSR Exemplary Rationale G. For these reasons, the claim limitations “suspending wake up signal monitoring, before or at a beginning of a first DRX ON duration, for a specified period of time, for a number of cycles, or until a message is received” are considered obvious.
Secondly, to consider the obviousness of the claim limitations “resuming wake up signal monitoring, before or at a beginning of a subsequent DRX ON duration, after the specified period of time, the number of cycles, or after the message is received instructing resumption of monitoring”, recall that Liao explains a wake up signal applied to short DRX cycle only (par. 0059), a wake up signal addressed to a particular UE (par. 0060), and a wake up signal to be detected based on a sequence (par. 0061). As explained in par. 0059-0061 of Liao, UE would resume monitoring based on wake up signal received before DRX-ON or configuration for every short DRX cycle or sequence or WUS signal specifically addressed to UE. To advance the prosecution, further evidence to resume monitoring could be seen in Anderson. In particular, Anderson teaches that UE front end receiver activity is ON to monitor the PDCCH after delaying M subframes (fig. 11A-B and par. 0116-0119).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify wake-up signal operation for UE power saving of Liao by providing a deeper-sleep sub-state of connected mode CMDS of UE receivers as taught in Anderson. Such a modification would have scheduled assignment for UE in a sub-frame with a control portion to perform transmission or activation of its receivers so that higher power consumption and battery drain could have effectively prevented as suggested in par. 0029 of Anderson.
	Lastly, to consider the obviousness of the amended claim limitation “receiving data during suspension of wake up signal monitoring”, it’s to note that “during suspension of wake up signal monitoring” is C-DRX Off state or Off duration in the DRX cycle. Recall that Liao in view of Anderson discloses On and Off durations within DRX cycle with WUS periods or without WUS periods as explained above (see figures below).

    PNG
    media_image3.png
    505
    733
    media_image3.png
    Greyscale

	However, Liao in view of Anderson does not explicitly show “receiving data within C-DRX Off state or Off duration in DRX cycle”. It could be seen in Nagaraja. In particular, Nagaraja teaches receiving a reference signal from the base station while the UE is in a C-DRX off state (1510 in fig. 15).

    PNG
    media_image4.png
    280
    725
    media_image4.png
    Greyscale

	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify wake-up signal operation for UE power saving of Liao in view of Anderson by providing beam management for connected mode discontinuous reception operation as taught in Nagaraja to obtain the claimed invention as specified in the claim. Such a modification would have supported beam management for connected mode discontinuous reception (C-DRX) operation to monitor control information so that beam misalignment between two devices or communication failure could be prevented as suggested in par. 0004-0005 of Nagaraja.



Claim 2
Liao, in view of Anderson and Nagaraja, discloses the method of claim 1, further comprising maintaining a previously received wake up signal configuration during the suspending (Liao wake up signal configuration explained in par. 0059-0061 & 0064; Anderson, after wake-up delay for M sub-frames, in the next DRX cycle, monitoring wake-up frame will be resumed as configured, see fig. 6C & 11A-B; therefore, the combined prior art would have rendered the claim obvious).

Claim 3
Liao, in view of Anderson and Nagaraja, discloses the method of claim 1, further comprising requesting suspending for the specified period of time (Liao, configuration explained in par. 0059-0061 & 0064 includes a period time to suspend, for instance, monitoring short DRX cycle means that suspension for monitoring is a long DRC time; Anderson,  wake-up frame delaying for M subframes in fig. 6C & 11A-B; and thus, the combined prior art reads on the claim).

Claim 4
Liao, in view of Anderson and Nagaraja, discloses the method of claim 1, in which the suspending occurs based upon a pre-agreed rule between a user equipment (UE) and a base station (Liao, wake up signal configuration explained in par. 0059-0061 & 0064 includes predefined configuration; Anderson, fig. 2A-2B of Anderson; therefore, one of the ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).
Claim 5
Liao, in view of Anderson and Nagaraja, discloses the method of claim 1, in which the suspending occurs in response to receiving an instruction to suspend (Liao, par. 0064, UE receives monitoring occasions, and it means that UE knows the period or occasions which are required not to be monitoring; Anderson, fig. 2A-B;  par. 0115, UE detects the PDSCH transmission is delayed until sub-frame K+M; accordingly, the combined prior art renders the claim obvious).

Claim 6
Liao, in view of Anderson and Nagaraja, discloses the method of claim 5, in which the instruction is within an extended control channel field (Liao, DCI in par. 0061 and RRC signaling or MAC CE in par. 0064, and DCI field in par. 0069; Anderson, parameters or information fields and wake-up RNTI may be explicitly assigned by the eNB to the UE in par. 0072; accordingly, one of ordinary skill in the art would have expected the claim or an extended control channel field to perform equally well with the combined prior art since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; see MPEP 2143, KSR Exemplary Rationale G; see another evidence in par. 0138 in Huang et al. Pub. No.: US 2019/0110250 A1).

Claim 7
Liao, in view of Anderson and Nagaraja, discloses the method of claim 5, in which the instruction is detected based on a scrambling code (Anderson, par. 0052, the resulting CRC is scrambled, bit-wised with a UE ID field, being scrambled for a specific wake-up RNTI in par. 0088; therefore, one of ordinary skill in the art would have expected the claim or a scrambling code to perform equally well with the combined prior art).

Claim 8
Liao, in view of Anderson and Nagaraja, discloses the method of claim 5, in which the instruction is detected from a known signature within an existing control channel field (Liao, DCI in par. 0061, and RRC signaling or MAC CE; Anderson, par. 0052, the resulting CRC is scrambled, bit-wised with a UE ID field, being scrambled for a specific wake-up RNTI in par. 0088, see fig. 8A-D; accordingly, one of ordinary skill in the art would have expected the claim or an extended control channel field to perform equally well with the combined prior art since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; see MPEP 2143, KSR Exemplary Rationale G).

Claim 9
Liao, in view of Anderson and Nagaraja, discloses the method of claim 5, in which the instruction is detected from a wake up signal (WUS) media access control-control element (MAC-CE) (Liao, monitoring occasions in MAC CE in par. 0093; Anderson, the wireless communication system may transmit information using medium access control MAC in par. 0021, see MAC in par. 0039-0040, 0059, 0073 & 0080; and thus, the combined prior art reads on the claim).
Claim 10
Liao, in view of Anderson and Nagaraja, discloses the method of claim 1, in which suspending comprises not monitoring a wake up signal (WUS) occasion for the WUS (Liao, UE does not monitor PDCCH in par. 0058; Anderson, as shown in fig. 11A-B, monitoring for wake-up frame will be delayed or suspended for M subframes, see par. 0115; therefore, the combined prior art renders the claim obvious).

Claim 11
Liao, in view of Anderson and Nagaraja, discloses the method of claim 1, in which the first device comprises a user equipment (UE) (Liao, UE 704s in fig. 7-8; Anderson, UE in fig. 1A-B).

Claim 12
Liao, in view of Anderson and Nagaraja, discloses the method of claim 1, in which the first device comprises a base station (Liao, base station 702 in fig. 7; accordingly, the combined prior art renders the claim obvious because moving features on a device to another device involves routine skill in the art; it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 CCPA 1952).

Claim 21-25
	Claims 21-25 are apparatus claims corresponding to method claims 1-5. Limitations in claims 21-25 are found reciting the same scopes of the respective limitations in claims 1-5. Accordingly, claims 21-25 are considered obvious by the same rationales applied in the rejection of claims 1-5 respectively set forth above. Additionally, Liao discloses an apparatus (UE 250 in fig. 1 & 7-8), comprising: a processor (controller/processor 259 in fig. 2); a memory (memory 260 in fig. 2) coupled with the processor (bus or a connection between 259 and 260 in fig. 2); and instructions (instruction to perform in fig. 7-8 & 10) stored in the memory and operable, when executed by the process to cause the apparatus (see fig. 7-8 & 10).

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAN HTUN/
Primary Examiner, Art Unit 2643